Exhibit 10.3

 

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of May 8, 2020 by and among THE ONE GROUP, LLC, a Delaware
limited liability company (the “Company”); the other Credit Parties signatory
hereto; the Lenders signatory hereto and GOLDMAN SACHS BANK USA, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

RECITALS

 

A. The Credit Parties, Lenders and Administrative Agent are parties to a certain
Credit and Guaranty Agreement, dated as of October 4, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the Company;

B.The Company has requested that the Lenders amend certain provisions of the
Credit Agreement, and subject to the terms and conditions hereof, the Lenders
executing this Amendment, which Lenders constitute the Requisite Lenders, are
willing to do so;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A.AMENDMENTS

 

1.Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definition thereto in proper alphabetical order:

“First Amendment Effective Date” means May 8, 2020.

2.Section 2.13(c) of the Credit Agreement is hereby amended by replacing such
Section 2.13(c) in its entirety with the following:

(c)Issuance of Equity Securities.  On the date of receipt by any Credit Party or
any of its Subsidiaries of any Net Equity Proceeds from any Person other than a
Credit Party (it being understood that any such Net Equity Proceeds shall be
deposited into a Controlled Account on the same Business Day as receipt
thereof), Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to 100% of such Net Equity Proceeds, excluding any such Net Equity
Proceeds used for (x) purposes approved in writing by Administrative Agent in
its sole discretion or (y) repayment of any loans incurred on May 4, 2020
pursuant to Section 1102 of the Coronavirus Aid, Relief, and Economic Security
Act (together with all regulations and guidance issued by any Governmental
Authority with respect thereto, and as in effect on the date hereof), solely to
the extent (1) the Credit









 

 

Parties provide written notice to Administrative Agent of such intended use and
the amount of such Net Equity Proceeds prior to the receipt of such Net Equity
Proceeds and (2) the Credit Parties use such Net Equity Proceeds solely for the
purposes described in this clause (y) within two (2) Business Days of receipt.

3.Section 3.2 of the Credit Agreement is hereby amended to add the following
sentence to the end thereof:

Notwithstanding the foregoing, until thirty (30) days following the First
Amendment Effective Date, no Lender shall be obligated to make any Loan, or
Issuing Bank to issue any Letter of Credit (or amend any Letter of Credit to
extend its term or increase its amount), unless otherwise consented to by
Administrative Agent in its sole discretion.

4.Section 6.8(a) of the Credit Agreement is hereby amended by replacing such
Section 6.8(a) in its entirety with the following:

(a)Fixed Charge Coverage Ratio.  Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2020 to be less than the correlative ratio
indicated:

 

Fiscal Quarter
Ending

Fixed Charge Coverage
Ratio

March 31, 2020

1.35:1.00

June 30, 2020, September 30, 2020, December 31, 2020

1.20:1.00

March 31, 2021, June 30, 2021

1.35:1.00

September 30, 2021 and on the last day of any Fiscal Quarter ending thereafter

1.50:1.00

 

 

5.Section 6.8(b) of the Credit Agreement is hereby amended by replacing such
Section 6.8(b) in its entirety with the following:

(b)Leverage Ratio.  Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending December 31,
2019, to exceed the correlative ratio indicated:





2

 



 

 

 

Fiscal Quarter
Ending

Leverage
Ratio

December 31, 2019, March 31, 2020

2.75:1.00

June 30, 2020

3.00:1.00

September 30, 2020, December 31, 2020

2.75:1.00

March 31, 2021

2.00:1.00

June 30, 2021

1.75:1.00

September 30, 2021

1.70:1.00

December 31, 2021

1.65:1.00

March 31, 2022 and on the last day of any Fiscal Quarter ending thereafter

1.50:1.00

 

 

6.Section 6.8(d) of the Credit Agreement is hereby amended by replacing such
Section 6.8(d) in its entirety with the following:

(d)Minimum Consolidated Liquidity.  Holdings shall not permit Consolidated
Liquidity at any time to be less than (i) from the period through the Closing
Date through and including May [6], 2020, $1,500,000, (ii) from the First
Amendment Effective Date through and including December 31, 2020, $4,000,000 and
(iii) at all times thereafter, $1,500,000.

 

7.Paragraph 17 of Schedule 5.15 of the Credit Agreement is hereby amended by
replacing the phrase “On or prior to the date that is 180 days after the Closing
Date” with “On or prior to the date that is 90 days after the First Amendment
Effective Date”.

 

B.CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Credit Parties shall have no
rights under this Amendment, until Administrative Agent shall have received (i)
 reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of counsel to Administrative Agent); and (ii) executed
counterparts of this Amendment from the Company, each other Credit Party, each
of the Guarantors and the Lenders, in form and substance satisfactory to
Administrative Agent.





3

 



 

 

C.  REPRESENTATIONS

 

To induce the Lenders and Administrative Agent to enter into this Amendment,
each Credit Party hereby represents and warrants to the Lenders and the
Administrative Agent that:

 

1.Each of the Credit Parties and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect;

 

2.The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of each Credit Party that is a
party hereto;

 

3. After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects on and as of the First Amendment Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; and

 

4.After giving effect to this Amendment, no Default or Event of Default exists
under the Credit Agreement, nor will any occur immediately after the execution
and delivery of this Agreement or by the performance or observance of any
provision hereof.

 

D.  OTHER AGREEMENTS

 

1.Continuing Effectiveness of Credit Documents.  As amended hereby, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto.  To the extent any terms and
conditions in any of the other Credit Documents shall contradict or be in
conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby.

 

2.Reaffirmation of Guaranty.  Each Guarantor consents to the execution and
delivery by the Credit Parties of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,





4

 



 

 

notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Credit Parties to the Lenders or any
other obligation of the Credit Parties, or any actions now or hereafter taken by
the Lenders with respect to any obligation of the Credit Parties, the Guaranty
to which such Guarantor is a party (i) is and shall continue to be a primary
obligation of such Guarantor, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its
terms.  Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of any Guarantor under the
Guaranty to which such Guarantor is a party.

 

3.Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Administrative Agent and the Lenders under the Credit Agreement and
the other Credit Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Credit Documents.

 

4.Effect of Agreement.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Credit Parties to the Lenders and
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein with respect to the
Specified Defaults (as defined below), operate as a waiver of any right, power
or remedy of the Lenders under the Credit Agreement, nor constitute a waiver of
any provision of the Credit Agreement.  This Amendment shall constitute a Credit
Document for all purposes of the Credit Agreement.

 

5.Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

6.No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Credit
Documents or an accord and satisfaction in regard thereto.

 

7.Costs and Expenses.  The Credit Parties agrees to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.

 

8.Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission, electronic transmission (including delivery of an
executed counterpart in .pdf format) shall be as effective as delivery of a
manually executed counterpart hereof.

 

9.Binding Nature.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.  No third





5

 



 

 

party beneficiaries are intended in connection with this Amendment.

 

10.Entire Understanding.  This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

11.Release.  (a) Each Credit Party hereby releases, acquits, and forever
discharges Administrative Agent and each of the Lenders, and each and every past
and present subsidiary, affiliate, stockholder, officer, director, agent,
servant, employee, representative, and attorney of Administrative Agent and the
Lenders (each a “Releasee”), from any and all claims, causes of action, suits,
debts, liens, obligations, liabilities, demands, losses, costs and expenses
(including attorneys' fees) of any kind, character, or nature whatsoever, known
or unknown, fixed or contingent, which such Credit Party may have or claim to
have now or which may hereafter arise out of or connected with any act of
commission or omission of Releasee existing or occurring on or prior to the date
of this Amendment or any instrument executed on or prior to the date of this
Amendment including, without limitation, any claims, liabilities or obligations
arising with respect to the Credit Agreement or the other of the Credit
Documents.  The provisions of this paragraph shall be binding upon each Credit
Party and shall inure to the benefit of Releasees, and their respective heirs,
executors, administrators, successors and assigns, and the other released
parties set forth herein.  No Credit Party is aware of any claim or offset
against, or defense or counterclaim to, any Credit Party’s obligations or
liabilities under the Credit Agreement or any other Credit Document.  The
provisions of this Section shall survive payment in full of the Obligations,
full performance of the terms of this Amendment and the Credit Documents, and/or
Administrative Agent’s or each Lender’s actions to exercise any remedy available
under the Credit Documents or otherwise.  Each Credit Party warrants and
represents that such Credit Party is the sole and lawful owner of all right,
title and interest in and to all of the claims released hereby and each Credit
Party has not heretofore voluntarily, by operation of law or otherwise, assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.

 

[remainder of page intentionally left blank]

 

 



6

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

THE ONE GROUP, LLC, as the Company

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

THE ONE GROUP HOSPITALITY, INC., as Holdings

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

LITTLE WEST 12TH LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

BASEMENT MANAGER, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

MPD SPACE EVENTS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





[Signature Page to First Amendment to Credit and Guaranty Agreement]



 

 

 

ONE 29 PARK MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK MIDTOWN HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK MIDTOWN, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

ONE MARKS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

WSATOG (MIAMI) LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK MIAMI, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

 

STK MIAMI SERVICE, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK-LA, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK – LAS VEGAS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK ATLANTA, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK ORLANDO LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK CHICAGO LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

STK WESTWOOD, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK DENVER, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK DALLAS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK REBEL AUSTIN, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK TEXAS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK TEXAS HOLDINGS II, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

STK REBEL SAN DIEGO, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK ROOFTOP SAN DIEGO, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

STK IBIZA, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

THE ONE GROUP – STKPR, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

THE ONE GROUP - MENA, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

THE ONE GROUP - QATAR VENTURES, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

THE ONE GROUP – MEXICO, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

SEAPORT REBEL RESTAURANT LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK NASHVILLE, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG MARKETING LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK ASPEN, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG ORLANDO F&B MANAGER LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 





 

 



 

 

 

KONA GRILL ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG KONA MACADAMIA, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG KONA BALTIMORE, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG KONA TEXAS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG KONA SUSHI, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

T.O.G. (UK) LIMITED

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

HIP HOSPITALITY LIMITED

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

T.O.G. (ALDWYCH) LIMITED

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

CA ALDWYCH LIMITED

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

9401415 CANADA LTD.

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

TOG KONA TEXAS CONCESSION, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

STK SCOTTSDALE, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 





 

 



 

 

 

STK BELLEVUE, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

JEC II LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 

 

KGA TEXAS, LLC

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

Name: Tyler Loy

 

 

Title: CFO

 

 





 

 



 

 

GOLDMAN SACHS BANK USA, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Greg Watts

 

 

Name: Greg Watts

 

 

Title: Authorized Signatory

 

 

 

 

